In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-2977

LEAGUE OF WOMEN VOTERS OF
CHICAGO, et al.,
                                               Plaintiffs-Appellants,

                                 v.


CITY OF CHICAGO,
                                                Defendant-Appellee.

         Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 1:13-cv-02455 — Sharon Johnson Coleman, Judge.


        ARGUED APRIL 7, 2014 — DECIDED JULY 9, 2014

   Before WOOD, Chief Judge, and KANNE and SYKES, Circuit
Judges.
    KANNE, Circuit Judge. In 2012, Chicago’s City Council voted
on and adopted a new ward map to take effect in 2015. The
League of Women Voters of Chicago and fourteen Chicago
citizens (collectively ”the League”) filed this action challenging
the redistricting. The League alleged that the 2015 map failed
to adhere to equal-population principles established under the
Equal Protection Clause of the Fourteenth Amendment. The
2                                                            No. 13-2977

League also asserted that the City prematurely implemented
the 2015 boundaries, which infringed upon their right to vote
under the Fourteenth Amendment. The district court granted
the City’s 12(b)(6) motion for failure of the League to state a
claim. For the following reasons, we affirm.
                              I. BACKGROUND
    Following the 2010 census, and pursuant to state law, the
City of Chicago sought to reapportion its fifty aldermanic
wards. 65 ILCS 20/21-36. Beginning in 2011, the City Council
conducted hearings to solicit the views of citizens regarding
the redrawing of ward boundaries. Under state law, the
Council was required to garner the approval of forty-one
aldermen in order to prevent a referendum on the redistricting
plan. 65 ILCS 20/21-39; 65 ILCS 20/21-40. On January 19, 2012,
the Council approved the redistricting plan by a vote of forty-
one to eight.
    According to the 2010 census, the City’s population was
2,695,598, which, if divided equally, would result in 53,912
people in each ward. The wards created by the 2015 map
deviate from the average population per ward by a maximum
of 8.7 percent.
   The League filed this action challenging the redistricting
ordinance. Only Counts I and III are at issue in this appeal.1 In


1
  The League also asserted that the plan unlawfully created classifications
of citizens without any rational basis in violation of the Equal Protection
Clause of the Fourteenth Amendment. Additionally, the League made state
statutory claims, which the district court dismissed without prejudice
                                                              (continued...)
No. 13-2977                                                             3

Count I, they alleged that the new ordinance was implemented
prematurely and deprived constituents of their right to equal
protection under the Fourteenth Amendment.
    In Count III, the League claimed that the maximum
deviations of 8.7 percent between the wards violated the Equal
Protection Clause of the Fourteenth Amendment. They alleged
that the 2015 map was arbitrary, that it politically discrimi-
nated against “independent” aldermen, and that it departed
from traditional redistricting criteria. The League also alleged
that the Second and Thirty-Sixth Wards were redrawn to a
greater degree than others in an attempt to oust the aldermen
of these wards who demonstrated political independence from
the City Council majority.
    Following the City’s 12(b)(6) motion, the district court
dismissed both Counts I and III for failure to state a claim. As
for Count I, the court held that the League had not alleged
permanent disenfranchisement nor a change to election law; at
most, the League had claimed temporary disenfranchisement,
which does not give rise to equal protection concerns. More-
over, the court noted that reacting to the concerns of future
constituents is simply part of the political process.
    The court also dismissed the equal-population claim,
finding that the League failed to meet its burden to show a
prima facie case of unconstitutionality. The court, citing Brown
v. Thomson, 462 U.S. 835, 842 (1983) noted that a maximum


1
  (...continued)
because it declined to exercise supplemental jurisdiction. The League does
not pursue these claims on appeal.
4                                                      No. 13-2977

population deviation below 10 percent is considered minor and
insufficient to establish a prima facie case that requires justifica-
tion by the state. The court further found that the League’s
complaint did not allege that the map targeted an objectively
defined group and preserved the voting rights of minorities.
Finally, the court found that disfavoring certain aldermen over
others is an inherent part of the political process and an
inevitable result of redistricting.
                             II. ANALYSIS
    A. Standard of Review
    We review a 12(b)(6) dismissal de novo and construe all
allegations and any reasonable inferences in the light most
favorable to the plaintiff. Killingsworth v. HSBC Bank Nevada,
N.A., 507 F.3d 614, 618 (7th Cir. 2007). And while a complaint
does not need “detailed factual allegations” to survive a
12(b)(6) motion to dismiss, it must allege sufficient facts to
“state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007).
    B. One Person, One Vote
   The Equal Protection Clause principle of “one person, one
vote” requires that officials be elected from voting districts
with substantially equal populations. Reynolds v. Sims, 377 U.S.
533, 577 (1964). Thus, “one man’s vote in a[n] ... election is to be
worth as much as another’s.” Wesberry v. Sanders, 376 U.S. 1, 8
(1964). To achieve this result, the government must “make an
honest and good-faith effort to construct its districts as nearly
of equal population as is practicable,“ but mathematical
No. 13-2977                                                    5

precision is not required. Gaffney v. Cummings, 412 U.S. 735, 743
(1973) (internal quotation marks omitted).
     The Supreme Court has held that a maximum population
deviation greater than ten percent “creates a prima facie case
of discrimination and therefore must be justified by the state.”
Brown, 462 U.S. at 842–43. But when a maximum deviation is
less than ten percent, the deviation is considered minor and the
plaintiffs cannot “establish a violation of the Equal Protection
Clause from population variations alone.” White v. Regester, 412
U.S. 755, 764 (1973); see also Daly v. Hunt, 93 F.3d 1212, 1220
(4th Cir. 1996). Thus, a plan with a minor maximum population
deviation will be presumed to be constitutionally valid absent
a showing of “arbitrariness or discrimination.” Roman v.
Sincock, 377 U.S. 695, 710 (1964). To overcome the presumption,
the League makes three allegations of arbitrariness or discrimi-
nation.
   1. Alderman O’Connor’s Statement
    First, the League points to a statement made by Alderman
Patrick O’Connor who claimed that the map was created in
order “to have the largest number of City Council members
available so that we would not have a referendum.” The
League argues that this statement, standing alone, demon-
strates that the map was created arbitrarily. Yet this statement
suggests nothing of the sort. Alderman O’Connor was simply
stating a fact: in order to prevent a referendum from occurring,
it was necessary to obtain the proper majority of votes. 65 ILCS
20/21-39; 65 ILCS 20/21-40. One alderman’s statement can
hardly be said to establish that the whole City Council acted
arbitrarily in designing the map. At most, the statement reflects
6                                                                No. 13-2977

that Alderman O’Connor wanted this bill to pass into law, a
proposition that required a substantial majority of votes.
    2. “Independent” Aldermen
    The League also claimed that the new map—designed by
Democratic aldermen—targeted two other Democratic alder-
men from the Second and Thirty-Sixth Wards who “have
shown political independence from the City Council majority.”
The League alleged that the City Council majority drew the
2015 map to “oust” these aldermen from their respective
districts. Citing Justice Stevens’ concurrence in the summary
affirmance of Larios v. Cox, 300 F. Supp. 2d 1320 (N.D. Ga.) (per
curiam), summarily aff’d, 542 U.S. 947 (2004), they argue that
political discrimination alone can serve to rebut the presump-
tion of constitutional validity for maps with deviations below
ten percent.2
   Larios involved redistricting that was tainted by two
prohibited considerations: (1) the redistricting sought “to allow


2
   We note that Larios did not fully address whether a state body’s political
motivations may serve to establish an equal-population violation. As the
Supreme Court has indicated, “Even in addressing political motivation as
a justification for an equal-population violation, ... Larios does not give clear
guidance. The panel explained it ‘need not resolve the issue of whether or
when partisan advantage alone may justify deviations in population’
because the plans were ‘plainly unlawful’” and all political motivations
were intertwined with clearly rejected objectives. League of United Latin Am.
Citizens v. Perry, 548 U.S. 399, 423 (2006), citing Larios, 300 F. Supp. 2d at
1352. Moreover, a summary affirmance means that the Supreme Court
agreed with the judgment “but not necessarily the reasoning by which it
was reached.” Mandel v. Bradley, 432 U.S. 173, 176 (1977) (quotation
omitted).
No. 13-2977                                                      7

rural and inner-city Atlanta regions of the state to hold on to
their legislative influence” at the expense of Republican-
leaning areas; and (2) the deviations “were created to protect
incumbents in a wholly inconsistent and discriminatory way.”
Larios, 300 F. Supp. 2d at 1342. But Larios is inapplicable.
    The district court’s concern in Larios was that the voters’
ability to elect their representatives was significantly dimin-
ished, not that individual Democratic or Republican represent-
atives were immune from the political process. It noted that
voters with particular ideologies were being disfavored:
“Republican-leaning districts [were] vastly more overpopu-
lated as a whole than Democratic-leaning districts.” Id. at 1331.
Such is not the case here.
    The Constitution “guarantees the opportunity for equal
participation by all voters in the election of [their representa-
tives].” Reynolds, 377 U.S. at 566 (emphasis added). It is not
meant to insulate individual politicians from the threat of
political reprisal once redistricting occurs. The fact remains that
the equal-population requirement is meant to protect “an
individual’s right to vote.” Id. at 568 (emphasis added).
    Redistricting is an inherently political process; indeed, the
Supreme Court has noted that “[p]olitics and political consider-
ations are inseparable from districting and apportionment....
The reality is that districting inevitably has and is intended to
have substantial political consequences.” Gaffney, 412 U.S. at
753; see also Larios, 300 F. Supp. 2d at 1354 (“a redistricting
process need not be free of politics in order to be constitu-
tional.”). As in any election or redistricting scheme, there are
bound to be winners and losers. Simply alleging that two
8                                                     No. 13-2977

aldermen—who were of the same party as those seeking to
“oust” them—were at the short end of the proverbial stick is
not enough to overcome a presumptively constitutional map
and establish a prima facie violation of voters’ equal protection
rights.
    3. Traditional Redistricting Criteria
    Finally, the League asserts that the new map departs from
traditional redistricting criteria. But, as explained above, the
League fails to allege how any of these “grotesque shapes and
boundaries” harm voters. The suggestion that a map that is not
compact or genuinely contiguous violates equal protection
principles simply misstates the law, for “compactness or
attractiveness has never been held to constitute an independent
federal constitutional requirement.” Gaffney, 412 U.S. at 752 n.
18.
    The use of traditional redistricting criteria is not a basis for
an equal-population violation, but rather a defense to be used in
defending a redistricting decision once the plaintiff has made
out a prima facie case. “Any number of consistently applied
legislative policies might justify some variance, including, for
instance, making districts compact, respecting municipal
boundaries, preserving the cores of prior districts, and avoid-
ing contests between incumbent Representatives.” Karcher v.
Daggett, 462 U.S. 725, 740 (1983)(emphasis added); see Larios,
300 F. Supp. 2d at 1349–50 (finding that the defendant made no
attempt “to justify the population deviations because of
compactness, contiguity, respecting the boundaries of political
subdivisions, or preserving the cores of prior districts.”
(emphasis added)). The Court continued in Karcher, “As long
No. 13-2977                                                     9

as the criteria are nondiscriminatory, these are legitimate
objectives that on a proper showing could justify minor
population deviations.” Id.(internal citation omitted); see also
Shaw v. Reno, 509 U.S. 630, 647 (1993) (“traditional districting
principles such as compactness, contiguity, and respect for
political subdivisions” are “important not because they are
constitutionally required—they are not ... —but because they are
objective factors that may serve to defeat a claim that a district
has been gerrymandered.” (emphasis added)(internal citation
omitted)).
    The “one person, one vote” principle seeks to prevent one
district from becoming so overpopulated, or underpopulated,
that it leads to significant disparities in voting strength
amongst others. See Reynolds, 377 U.S. at 562–564. Whether
certain wards appear to be “bizarre or uncouth,” as the League
alleges, is not enough to establish a prima facie case for an
equal protection violation. Rather, had the League made out a
prima facie case, the City could use traditional redistricting
criteria to show that the deviations are nonetheless constitu-
tional. The League has not done so and therefore their equal
protection claim must fail.
   C. Early Implementation
   The League also claims that the City has implemented the
new boundaries prematurely, which results in a denial of equal
protection under the Fourteenth Amendment. They base this
assertion on various letters and statements from individual
aldermen to show that the City has enacted a widespread
policy of early implementation. And although the complaint
admits that the Council “has not expressly approved by
10                                                        No. 13-2977

resolution or ordinance the right of City Council members to
begin representing [constituents] on the basis of the new ward
boundaries[,]” the League nonetheless claims that the City has
already put the 2015 plan into practice.
    The allegation, although framed otherwise, is essentially a
Monell claim, seeking to invoke the rule that prohibits munici-
pal agencies from implementing policies that cause constitu-
tional injuries under 42 U.S.C. § 1983.3 But the City cannot be
liable under section 1983 for respondeat superior. Rather, “it is
when execution of a government’s policy or custom, whether
made by its lawmakers or by those whose edicts or acts may
fairly be said to represent official policy, inflicts the injury that
the government as an entity is responsible under § 1983.”
Monell v. Dept. of Soc. Servs. of N.Y.C., 436 U.S. 658, 694 (1978).
There are only three ways in which a municipality can be held
liable under section 1983. There must be: (1) an express policy
that would cause a constitutional deprivation if enforced; (2) a
common practice that is so widespread and well settled that it
constitutes a custom or practice ; or (3) an allegation that the
constitutional injury was caused by a person with final policy-
making authority. Estate of Sims v. Cnty. of Bureau, 506 F.3d 509,
515 (7th Cir. 2007).
    The League has conceded that the City has not imple-
mented this change by way of “a formal ordinance or resolu-
tion” and has not alleged that any one individual with policy-
making authority has caused the deprivation. Accordingly,

3
  Though the district court did not address this issue, “we may affirm a
judgment on any ground the record supports and the appellee has not
waived.” Barton v. Zimmer, Inc., 662 F.3d 448, 454–55 (7th Cir. 2011).
No. 13-2977                                                     11

they must allege a common, unwritten practice put in place by
the City that nonetheless has the force of law. They fail to do
so. The League relies on a few incidents wherein individual
aldermen have taken or refused action based on the 2015 map.
But this does not establish an impermissible custom or practice.
“Misbehaving employees are responsible for their own
conduct; units of local government are responsible only for
their policies rather than misconduct by their workers.” Waters
v. City of Chi., 580 F.3d 575, 581 (7th Cir. 2009). This minimal
correspondence by individual aldermen is a far reach from
proving a policy “so permanent and well settled as to consti-
tute a custom or usage with the force of law.” Baskin v. City of
Des Plaines, 138 F.3d 701, 704–05 (7th Cir. 1998). Accordingly,
the League has failed to allege a violation of their constitutional
rights.
                          III. CONCLUSION
   The League failed to allege any facts that would entitle
them to relief under the Equal Protection Clause. For the
foregoing reasons, we AFFIRM the district court’s decision to
dismiss the claims.